Citation Nr: 0710554	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision denying 
reopening the claim for entitlement to service connection for 
the cause of the veteran's death.  The appellant is the 
veteran's surviving spouse.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death in a 
February 1981 rating decision which the appellant did not 
appeal thereby making the February 1981 rating decision 
final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in February 1981 and is new and material to the appellant's 
claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
February 1981 final rating decision, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By February 1981 rating decision the RO denied service 
connection for the cause of the veteran's death because no 
evidence was submitted to link the veteran's death to 
anything in service.  The appellant was notified of her 
appellate rights; however, did not submit a timely appeal 
thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's death certificate listing the 
immediate cause of death as left ventricular failure and the 
conditions giving rise to the immediate cause as 
cardiomyopathy and hemachromatosis, and service medical 
records which in no way indicated complaints or treatment 
regarding any of the causes listed for the veteran's death on 
the death certificate.

Evidence received since the last final disallowance includes 
extensive private medical records which indicate treatment 
and complaints regarding, inter alia, hemachromatosis 
beginning several weeks before the veteran's death.  The 
examining physician noted in a November 1980 examination 
report that the etiology of the veteran's heart problems was 
unclear but that it could be related to chemical exposure in 
service.  The medical evidence is new as it was not of record 
at the time of the last final disallowance and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, that of the nexus between service (to 
include herbicide exposure therein) and the cause of the 
veteran's death.  New and material evidence having been 
submitted, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is reopened.  
The claim requires further development prior to adjudication 
and is therefore remanded back to the RO as is detailed 
below.  The Board will thoroughly discuss the application of 
the duties to notify and assist in this case in a subsequent 
decision (if the RO continues to deny the claim following 
remand).  


ORDER

New and material evidence having been established, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.


REMAND

The veteran's certificate of death indicates that he died on 
December [redacted], 1980 and lists the immediate cause of death as 
left ventricular failure and the conditions giving rise to 
the immediate cause as cardiomyopathy and hemachromatosis.  
There is no sign of any complaints or treatment for any of 
these listed diseases in the veteran's service medical 
records; however, the veteran is presumed to have been 
exposed to herbicides while serving in Vietnam.

Private medical records dated prior to the veteran's death 
indicate treatment and complaints regarding, inter alia, 
hemachromatosis beginning several weeks before the veteran's 
death.  A November 1980 examination report noted that the 
etiology of the veteran's heart problems was unclear but that 
it could be related to chemical exposure in service.  
Additional treatment records indicate that the veteran's 
condition could be related to alcoholism.  Prior to 
adjudication, a medical opinion is necessary to determine if 
the diseases that caused the veteran's death are related to 
herbicide exposure in service.

As such, the case is REMANDED back to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  A medical opinion should be obtained 
regarding the etiology of the diseases 
causing the veteran's death.  The examiner 
should review the claims folder in making 
the opinion and make a note of such review 
in the medical opinion submitted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
herbicide exposure in service is related 
to any of the diseases that were the 
causes of the veteran's death as listed on 
his death certificate.  A complete 
rationale should be provided to explain 
the basis for all opinions rendered.

3.  Review the medical opinion and, if it 
is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and, if it remains denied, issue 
the appellant a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


